Plaintiff bases its claim on statements made by the State highway department in certain plans and specifications attached to and apparently made a part of a highway construction contract. The statements relied upon by plaintiff were notations of soil conditions in connection with blueprints. When plaintiff relies for recovery on the lack of accuracy of these notations in the plans, it must accept the plans in their entirety. Plaintiff cannot base its claim for recovery on a part of the plans and ignore other provisions in the same plans which are to its disadvantage when they fail to suit its purpose. The notations of soil conditions in the plans on which plaintiff relies were subject to this provision:
"Soil notations shown on the plans are for information only and shall not be construed to relieve bidders of their responsibility to satisfy themselves by examining the site of the proposed work as to the actual soil conditions."
Plaintiff did examine the site of the proposed work as to actual soil conditions. There is no sound basis in law for plaintiff's present claim that it was misled by the plans. In the absence of fraud, deceit, by agreement by someone authorized to make the change, the written agreement controls. Plaintiff cannot now recover for unanticipated soil conditions. *Page 345 
The judgment should be set aside and the cause remanded to the court of claims for entry of judgment of no cause for action, with costs to defendants.
NORTH and WIEST, JJ., concurred, with BOYLES, C.J.